Ed. F. McFaddin, Associate Justice (concurring). I concur in the result reached by the Majority. The showing of the original easement as unreleased was sufficient to put the appellees on notice of an easement. Their attorney in examining the abstract advised them in detail about the necessity of inquiry. I believe that such inquiry, if pursued to its logical conclusion, would have given them all the information that the record now contains. The appellees failed to make a full inquiry, and cannot hold the appellant liable for their own failure.